DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of group I, species I(a), claims 18-30, in the reply filed on August 3, 2022 is acknowledged.
Claims 31-37 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2022.
Claims 21, 23 and 26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. There is no support in the elected embodiment of Figs. 1 and 2E for the claim limitations of "the second Group-III nitride barrier layer comprises an opening extending there through to the first Group-III nitride barrier layer which defines a recess in the Group-III nitride barrier layer, and wherein the p-doped Group-III nitride gate layer section is arranged in the opening", as recited in claim 21, "a gate dielectric layer between the p-doped Group-III nitride gate layer section and the first portion of the Group-III nitride barrier layer", as recited in claim 23; and "the second Group-III nitride barrier layer comprises an opening, and wherein the gate layer section is arranged in the opening", as recited in claim 26, and these features are found on unelected embodiment of Fig. 4E and paragraph [0088].

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 18-20, 22, 24, 25, 27-30 are objected to because of the following informalities: 
i) a comma should be inserted after "device" (claims 18, 24 and 27, line 1). 
ii) inconsistent terminology. Changing "the first" to "the at least one first" (claims 18-20, 28 and 30) and "the second" the at least one second" (claims 18,19 and 30), are suggested.  
iii) undefined acronyms/symbols, such as "2-DEG" (claim 24). The examiner suggests that applicant spell out all the acronyms/symbols when using them for the first time in the claim.
iv) the phrase "a higher bandgap than" should read "a bandgap higher than" (claims 27 and 28).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 25 and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 1) There is no support in the original specification (in the prior-filed application #12/713,336, filed on February 26, 2010) for the claim limitations of "a 2-DEG layer at the transition between the Group-III nitride channel layer and the first Group-III nitride barrier layer", as recited in claim 24 and "a gate contact on the p-doped gate layer", as recited in claim 27 (note: Figures (i.e. 2A-2E) and paragraphs [0054]-[0059] disclose that a gate layer 5-1 is etched and formed a gate layer section 5, a gate contact is formed on the gate layer section). For examination purposes, the examiner has interpreted this limitation to mean that "a 2-DEG layer at a heterojunction between the Group-III nitride channel layer and the first Group-III nitride barrier layer" and "a gate contact on the p-doped gate layer section". Clarification is requested.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 25 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the transition" in line 9. There is insufficient antecedent basis for this limitation in the claim.
The claimed limitation of "the undoped barrier layer having a higher bandgap than the undoped channel layer", as recited in claim 27, is unclear as to a bandgap of the undoped barrier layer is higher than what of the undoped channel layer applicant refers.
Claim 27 recites the limitation "the first section" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim.
The claimed limitation of "one of Alb1Ga1-b1N (0≤b1≤1 and a<b1) and Alc1Ga1-c1N (0≤c1≤1 and a<c1)", as recited in claim 28, is unclear as to whether said limitation is the same as or different from "one of Alb1Ga1-b1N (0≤b1≤1 and a<b1) and Alc1Ga1-c1N (0≤c1≤1 and a<c1)", as recited in claim 27.
The claimed limitation of "the at least one first barrier layer having a higher bandgap than the undoped channel layer", as recited in claim 27, is unclear as to a bandgap of the at least one first barrier layer is higher than what of the undoped channel layer applicant refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 18-20, 22, 24, 25, 27, 28 and 30, as best understood, is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hikita et al. (2009/014182).
As for claim 18, Hikita et al. show in Fig. 1 and related text a semiconductor device comprising: 
a Group-III nitride channel layer 13; 
a Group-III nitride barrier layer 14/15 on the Group-III nitride channel layer, the Group-III nitride barrier layer comprising a first portion and a second portion, wherein the first portion has a thickness less than a thickness of the second portion, and wherein the Group-III nitride barrier layer comprises: 
     at least one first Group-III nitride barrier layer 14 forming the first portion on the Group-III nitride channel layer, and 
     at least one second Group-III nitride barrier layer 15 on and in contact with the first Group-III nitride barrier layer and forming the second portion together with the first Group-III nitride barrier layer; 
a p-doped Group-III nitride gate layer section 16/17 at least on and in contact with the first Group-III nitride barrier layer ([0030, lines 9-10 and 25-27; [0033], lines 3-4); 
a gate contact 21 on the p-doped Group-III nitride gate layer section, wherein the second Group-III nitride barrier layer is also arranged on the p-doped Group-III nitride gate layer section ([0021], lines 1-2); 
a source electrode 22; and 
a drain electrode 23 spaced apart from the source electrode.

As for claim 19, Hikita et al. show the first Group-III nitride barrier layer comprises an Al-content that is different from an Al-content of the second Group-III nitride barrier layer ([0055], lines 1-5). 

As for claim 20, Hikita et al. show the first Group-III nitride barrier layer comprises an Al-content that is different from an Al-content of the p-doped Group-III nitride gate layer section ([0033], lines 3-4; [0054], lines 2-4). 

As for claim 22, Hikita et al. show the first portion of the Group-III nitride barrier layer defines a recess (Fig. 1). 

As for claim 24, Hikita et al. show in Fig. 1 and related text a semiconductor device comprising: 
a Group-III nitride channel layer 13; 
a first Group-III nitride barrier layer 14 on the Group-III nitride channel layer; 
a gate layer section 16/17 on the first Group-III nitride barrier layer, the gate layer section comprising one of a p-doped Group-III nitride semiconductor and a Schottky contact forming metal ([0030], lines 9-10 and 25-27; [0033], lines 3-4); 
a second Group-III nitride barrier layer 15 on the first Group-III nitride barrier layer at the gate layer section; 
a 2-DEG layer at the transition between the Group-III nitride channel layer and the first Group-III nitride barrier layer; 
a gate contact 21 on the gate layer section; 
a source electrode 22 in electrical contact with the 2-DEG layer; and 
a drain electrode 23 in electrical contact with the 2-DEG layer and spaced apart from the source electrode.

As for claim 25, Hikita et al. show the first Group-III nitride barrier layer comprises an Al-content that is different from an Al-content of the second Group-III nitride barrier layer ([0055], lines 1-5). 

As for claim 27, Hikita et al. show in Fig. 1 and related text a semiconductor device comprising: 
an undoped channel layer 13 comprising AlaG1-aN with 0<a<1 ([0020], lines 5-7); 
an undoped barrier layer 14/15 comprising one of Alb1Ga1-b1N (0≤b1≤1 and a<b1) and Alc1Ga1-c1N (0≤c1≤1 and a<c1) on the undoped channel layer, the undoped barrier layer having a higher bandgap than the undoped channel layer and forming a heterojunction with the undoped channel layer ([0020], lines 7-8; Abstract: lines 3-4; [0026], last line; [0054], lines 2-5; [0055], lines 1-5), and the undoped barrier layer comprising a first portion and a second portion with the first portion having a thickness less than a thickness of the second portion; 
a p-doped gate layer 16/17 comprising AlzGa1-zN with 0≤z≤1 on and in contact with the first section of the undoped barrier layer ([0030], lines 9-10 and 25-27; [0033], lines 3-4); 
a gate contact 21 on the p-doped gate layer ([0021], lines 1-2); 
a source electrode 22; and 
a drain electrode 23 spaced apart from the source electrode.

As for claim 28, Hikita et al. show the undoped barrier layer comprises: 
at least one first barrier layer 14 comprising one of Alb1Ga1-b1N (0≤b1≤1 and a<b1) and Alc1Ga1-c1N (0≤c1≤1 and a<c1) on the undoped channel layer, the at least one first barrier layer having a higher bandgap than the undoped channel layer and forming the heterojunction with the undoped channel region ([0020], lines 7-8; Abstract: lines 3-4); and 
at least one second barrier layer 15 comprising one of Alb2Ga1-b2N (0≤b2≤1 and a<b2) and Alc2Ga1-c2N (0≤c2≤1 and a<c2) on and in contact with a portion of the first barrier layer, wherein the p-doped gate layer is on and in contact with another portion of the first barrier layer ([0026], last line; [0054], lines 2-5; [0055], lines 1-5). 

As for claim 30, Hikita et al. show the first barrier layer has a thickness which is different from a thickness of the second barrier layer ([0020], lines 7-11).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 29, as best understood, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hikita et al. (2009/014182) in view of Suh et al. (2009/0072272).
Hikita et al. disclosed substantially the entire claimed invention, as applied to claim 28 above, except b1<b2 and c1<c2.
Suh et al. teach in Fig. 14 and related text b1<b2 and c1<c2.
Hikita et al. and Suh et al. are analogous art because they are directed to a III-nitride semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hikita et al. with the specified feature(s) of Suh et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to include b1<b2 and c1<c2, as taught by Suh et al., in Hikita et al.'s device, in order to lower the resistance in the device and improve the performance of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811